DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed March 1, 2022.
Claims 1, 16, and 21 have been amended.
Claims 2-4, 10-15 and 17 were previously canceled.
Claims 5-9, 18-20, and 22 are in their original or a previous presentation.
Claims 1, 5-9, 16, and 18-22 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations, “establishing a plurality of parameters for a plurality of time studies that include a plurality of acceptable tasks” in lines 9-10 and “the plurality of time studies are associated with a plurality of parameters governing the manner by which time must be captured to obtain reimbursement” in lines 11-13. Later limitations simply recite “and in compliance with one or more parameters”. It is unclear whether the two “plurality of parameters” are supposed to be the same plurality of parameters or if the two plurality of parameters are different from each other.
Claims 18-20 are dependent from claim 16 and inherit the defects of the claim. Therefore, claims 18-20 are rejected under 35 USC 112(b) for the same reasons as claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-9, 16, and 18-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swierz (US PG Pub. 2012/0215578) in view of STRIVE (STRIVE Project website), in further view of CMS (CMS Provider Reimbursement Manual “PRM” instructions, Ch. 2313, Rev. 399 dated Apr. 1997), Kmack (US Pat. 6,304,851), and Sewall (US PG Pub. 2012/0226719).

Claim 1
	Regarding claim 1, Swierz teaches
A computerized system of tracking time of staff members
Par. [0002], “The present invention relates to methods and systems, including software or computer based systems, for more efficiently utilizing professional resources by implementing workflows and managing staff and professional engagements. More particularly, the present invention relates to a software module or application for processing staff and engagement related data for use in tracking availability, expertise, experience, performance and other staff criteria and engagement related data and for managing staffing decisions.”
Par. [0005], “SWM provides an enhanced management tool for users, such as partners, supervisors, HR personnel, project managers, and others, to more effectively and efficiently utilize staff resources, track performance, benefits, education and credentials. Staff schedules may consist of work hours, scheduled work hours, time off, continuing education (CE) training, and other items. SWM may be used to schedule and enable firm management to more effectively and efficiently allocate staff resources, schedule and track CE requirements, track staff performance, manage staff and engagements and to generally operate more smoothly.”
The system comprising: a database having stored data on a computer concerning a plurality of staff members and a plurality of projects
Par. [0008], “The present invention comprises a software application, a database, and a plurality of computers. The present invention is intended to be used in the assignment of tasks to an employee. These tasks include responsibilities mandated by clients as well as wholly internal responsibilities. Managers or other responsible staff may enter certain information into a database through their computers concerning individual employees such as their professional credentials, capabilities, past experience, industry experience, expertise, usefulness to staff projects, office practice group, peer reviews, billing rate, seniority, skill development criteria, etc. Managers or other responsible staff may update the database anytime such relevant information is received or collected. Employees enter information into the database from their computer concerning their own availability, past experience, credentials, capabilities, etc.”
This is the information for the plurality of employees
Par. [0009], “Task information can come at the mandate of clients or the manager. When a client makes a request for accounting services, certain information is gathered from the client by the manager such as the name of the client, nature of the work, complexity of the work, the volume of the work, applicable deadlines, conflicts of interest, ability to pay, the industry, whether the industry is heavily regulated, etc. The manager will then take the information gathered from the client along with any other relevant information such as the types of forms that must be used and enter it into the database.”
The task information from the clients is being treated as akin to the plurality of time studies.
A computer server machine configured to access the database and programmed with:
Par. [0017], “FIG. 1 is a schematic representation of an exemplary embodiment of a computer network including a central server computer executing the Staff Workflow and Management Module (SWM) and being connected to a plurality of client systems for performing staff workflow and management functions in accordance with the present invention.”
An admin module configured to manage administration of the plurality of staff members and the plurality of projects
Par. [0044], “In one embodiment the present invention comprises a database and a central processing unit adapted to execute a software application including a graphical user interface GUI for performing staff workflow and management functions--SWM. The database of the present invention comprises employee, performance, engagement and task information. In one embodiment the present invention comprises a database and a central processing unit adapted to execute a software application including a graphical user interface GUI for performing staff workflow and management functions--SWM. The database of the present invention comprises employee, performance, engagement and task information. A first user, such as a manager, using any of a plurality of manager-side computers may input employee information. Such information may include staff filters, availability, skill set, past work experience, work complexity, budget v. actual hours, and realization.”
Par. [0046], “When a task is to be assigned, certain task information is to be collected. Such task information includes the name of the client, nature of the work, complexity of the work, the volume or anticipated volume of the work, applicable deadlines, conflicts of interest, ability to pay, the industry, whether the industry is heavily regulated, forms to be used, priority of the assignment, etc. The first user then enters the task information collected into the database. The first user then uses the software application to compare the task information collected with employee information collected.”
The first user being a manager with the ability to access functionalities to input information defining and managing both the employees and the tasks means that the first user is acting in an administrative capacity to manage the employee and project information.
Wherein the plurality of projects are associated with a plurality of parameters governing the manner by which time must be captured 
Par. [0046], “Such task information includes the name of the client, nature of the work, complexity of the work, the volume or anticipated volume of the work, applicable deadlines, conflicts of interest, ability to pay, the industry, whether the industry is heavily regulated, forms to be used, priority of the assignment, etc.”
The due dates would be parameters governing the manner in which time must be captured because it sets a time period in which the tasks must be completed and entered into the system.
A time entry module configured to capture time entry, including one or more time duration entries, of one or more of the plurality of staff members concerning at least one of the plurality of projects
Par. [0031], “The SWM 223 includes a "Time and Billing" module that enables users to efficiently record time and expenses (FIGS. 8-10), create customized invoices and statements, record and track accounts receivable transactions, and create detailed reports and summaries.”
Par. [0032], “The Time and Expense Entry function of PMS simplifies time entry fast and easy for staff with tools to ensure time is recorded accurately to avoid correcting mistakes. The advanced time and expense entry options in PMS enables users to: use one or more timers to capture time as it happens (when the timer is launched from the dashboard, PMS opens the client and starts the timer); have virtually unlimited filtering capabilities, such as client, engagement, staff, date, activity; maintain an audit trail of changes made to time and expense transactions; change the order of time entry fields to match data entry needs; customize the data entry screen with flexible user preferences specifying field defaults and skip or hide unused fields; enter negative WIP and expenses for adjustment purposes; select from choice of input screen views; add comments or notes for the biller with convenient comment fields that are available within each entry; enter time in minutes or hours depending on user preference settings; track time with a desktop timer that appears on top of other applications open; print Time Entry Journal for the current timesheet, which can be used for payroll purposes; enter time remotely even when not connected to the Internet.”
The ability to enter time in minutes or hours and track time with a desktop timer are methods for entering time duration.
A user computer configured to access at least one of the admin module and the time entry module on the computer server over a network
Par. [0023], “Referring now to FIG. 1, a client/server architecture system 100 is shown for implementing one embodiment of the staff workflow and management functions of the present invention by an effective bi-directional flow of staff and engagement related data and records to/from client systems 102 and 106 from centralized server 104, which may be co-located with some or all of the clients or remotely located from some or all of the client systems.”
Par. [0024], “The client systems 102 and 106 may be physically co-located or may be in whole or in part remotely located. In this example, a user 108, such as a professional involved in a professional engagement, e.g., financial audit, may access the PMS operating at the central server 136 so as to receive data, staffing information, engagement and workflow related instructions, updates, documents, etc., including data and forms stored at database 138. The users 102 and 106 communicate via links 103 and 105 with the central server system 104… The client system computers may comprise a typical combination of hardware and software including, as shown in respect to computer 110, system memory 112, operating system 114, application programs 116, graphical user interface (GUI) 118, processor 120, and storage 122 which may contain electronic information 124 such as data records, transactions, data, procedures and the like.”
Wherein the time entry module is configured to capture time entries from user-selected entries on the user computer that is transmitted to the computer server of the network
Par. [0032], “The Time and Expense Entry function of PMS simplifies time entry fast and easy for staff with tools to ensure time is recorded accurately to avoid correcting mistakes. The advanced time and expense entry options in PMS enables users to: use one or more timers to capture time as it happens (when the timer is launched from the dashboard, PMS opens the client and starts the timer); have virtually unlimited filtering capabilities, such as client, engagement, staff, date, activity; maintain an audit trail of changes made to time and expense transactions; change the order of time entry fields to match data entry needs; customize the data entry screen with flexible user preferences specifying field defaults and skip or hide unused fields; enter negative WIP and expenses for adjustment purposes; select from choice of input screen views; add comments or notes for the biller with convenient comment fields that are available within each entry; enter time in minutes or hours depending on user preference settings; track time with a desktop timer that appears on top of other applications open; print Time Entry Journal for the current timesheet, which can be used for payroll purposes; enter time remotely even when not connected to the Internet.”
Par. [0023]-[0024] discuss the client computers transmitting data to and from the central servers, since the time and expense entry function is data in the PMS, it would be contemplated that the time and expense entry data would be transmitted to the central server.
Wherein the admin module is configured to create a user profile with one or more parameters associated with at least a portion of the plurality staff members from user-selected entries on the user computer that is transmitted to the computer server over the network
Par. [0044], “In one embodiment the present invention comprises a database and a central processing unit adapted to execute a software application including a graphical user interface GUI for performing staff workflow and management functions--SWM. The database of the present invention comprises employee, performance, engagement and task information. A first user, such as a manager, using any of a plurality of manager-side computers may input employee information. Such information may include staff filters, availability, skill set, past work experience, work complexity, budget v. actual hours, and realization. The staff filters criteria may include information such as past experience, office practice group, staff manager, staff supervisor, level, peer reviews, billing rate, seniority, skill development criteria, etc. The availability [a] criteria may include vacation time continuing education courses, meetings, and available hours. The skill set criteria may include professional credentials, capabilities, and expertise. The past work experience criteria may include client history, engagement experience, project or task experience, activity experience, industry experience, and usefulness to staff projects. Work complexity criteria may include the level of the complexity of the work previously performed by the employee. The budget vs. actual hours criteria may include the time spent on individual projects compared to the time budgeted for those projects. The realization criteria includes a calculation of the hours billed divided by the hours relieved, multiplied by 100. The first user has full read and write privileges to the date base. Read privileges refers to the ability to view a document and write privileges refers to the ability to edit and/or to overwrite a document. Read and write privileges allow the first user to view the database and make changes where necessary.”
Wherein the user profile is assigned to at least a portion of the plurality of time studies
Par. [0048], “In an alternative embodiment, the software application first considers the availability of an employee. This employee information relates to the ability of the employee to commit time to the project. A manager, supervisor or other person with authority may also review the availability assessment and execute a prioritization manually or otherwise to exercise discretion in assignment. Availability may be affected by other tasks assigned to the employee, meetings, travel or vacation time scheduled.” 
The remainder of this paragraph describes a process for matching an employee to a project. The process starts with a project to be performed. The employees in the system are then filtered down based on their information in the system until a prioritized list of suitable employees are presented. The employee is then selected from that list. 
Wherein the admin module is configured to assign one or more tasks to a project from the plurality of projects
Par. [0060], “The SWM includes a "Scheduling" function that may be set up and used to schedule staff resources, allocate staff time/resources across projects (both nonbillable and billable), implement or review project scheduling, among other things. For instance "Scheduled Time" may be a form used for scheduling various Activities and may represent a scheduled/planned sheet entry. Once an event or item is scheduled, it appears on calendars and timelines, for instance the SWM may synchronize with MS Outlook so as to present scheduled events on individual staff member, manager, supervisor, or other calendars. Items that can be scheduled include the following: Activities--this could be anything, billable time, non-billable time, and administrative time, from scheduling an appointment with a client to performing firm billing;”
Par. [0063], “The system may be set up to "Manage Projects" or to assign projects or tasks to specific staff or more loosely or collectively, for instance to assign such activities to staff "pool" groups. In this manner, a scheduler can use the system to assign an engagement, task or project to a group of staff where all staff in the group is capable of handling and completing the task or project.”
Wherein the admin module is configured to change a user profile associated with a staff member by assigning one or more of the plurality of projects to the staff member
Par. [0044], “A first user, such as a manager, using any of a plurality of manager-side computers may input employee information. Such information may include staff filters, availability, skill set, past work experience, work complexity, budget v. actual hours, and realization. The staff filters criteria may include information such as past experience, office practice group, staff manager, staff supervisor, level, peer reviews, billing rate, seniority, skill development criteria, etc. The availability [a] criteria may include vacation time continuing education courses, meetings, and available hours.”
The employee information includes availability data. That availability data is indicative of the whether or not the employee is free to perform any task that might be assigned to them.
Par. [0060], “For instance "Scheduled Time" may be a form used for scheduling various Activities and may represent a scheduled/planned sheet entry. Once an event or item is scheduled, it appears on calendars and timelines, for instance the SWM may synchronize with MS Outlook so as to present scheduled events on individual staff member, manager, supervisor, or other calendars.”
Assigning a task to a user affects their availability by updating the employee’s schedule with the assigned task. Therefore, the user profile is changed when the admin assigns a one or more time studies to the employee.
Wherein the time entry module is configured to allow selection of a task from a plurality of tasks from user-selected input on the user computer that is transmitted to the computer server over the network
Par. [0080], “With reference to FIG. 39. a Work Queue portlet shows items that the individual is qualified to work on but has not yet been assigned to him. The user may select an item and then click on the `Assigned Selected to Me` button to have the system assign it to him.”
Wherein the time entry module is configured to filter out tasks from selection on the user computer that have not been assigned to the projects via the admin module based on the user profile
Par. [0081], “The user may manually select items from this tab to assign to the staff or alternatively an automated scheduling function may be performed. `Pool` terminology--is a group of items ready to be worked on but not assigned to anyone a `Pool`. This may also be referred to as a `Work Queue`. Schedule Items--relates to how staff qualifications may be set. Note the `Assigned` section. Staff Qualifications may be set or based on a filter on staff properties but may also specify various other criteria such as most experience for the type of work, realization for the type of work, most learning/CE hours in the type of work, etc. Once the Staff Qualifications are set, the user may select `Staff` to select a specific person to work on the item or `Work Queue` to make the item available to anyone that is meets the qualifications and to implement a desired workflow process.”
Par. [0013], “Staff can view only the items for which they are qualified, and they can request additional work from the queue”
Par. [0080], “With reference to FIG. 39. a Work Queue portlet shows items that the individual is qualified to work on but has not yet been assigned to him. The user may select an item and then click on the `Assigned Selected to Me` button to have the system assign it to him.”
The employee may only select work items from the work queue that have been made available to them in a work queue. Tasks not assigned to either the user or to a work queue where the employee meets the criteria for the task will not be made available to the user for selection.
Wherein the time entry module is configured to restrict the plurality of projects for which a staff member can enter time based on the time entries to which the staff member is assigned via the admin module
Par. [0062], “For instance, under "time and expense entry or reporting, the system may be configured to prevent staff from entering benefit time used to benefit "Activities" that are not active for them, and to prevent staff from entering benefit hours that exceed their active benefit balances.”
Wherein the time entry module is configured to allow selection of a project from the plurality of projects, wherein the time entry module is configured to filter out projects from selection that are not assigned to the staff member based on the user profile of the staff member
Par. [0031], “The timer automatically records time spent on various projects.”
Par. [0033], “The PMS includes a Billing System that is modifiable by the user depending on the particular needs… The Billing System further enables user to: use the Smart Bill feature to bill multiple time and expense entries at one time with automatic allocation of billing and adjustment amounts; bill clients using a selected method; bill by project, activity, staff, or individual WIP item”
Par. [0063], “The system may be set up to "Manage Projects" or to assign projects or tasks to specific staff or more loosely or collectively, for instance to assign such activities to staff "pool" groups. In this manner, a scheduler can use the system to assign an engagement, task or project to a group of staff where all staff in the group is capable of handling and completing the task or project. In this manner, pooled projects may be assigned to grouping of staff members having similar capabilities and the particular individual staff member actually performing discrete tasks or projects is not critical. Moreover, anonymity at the assignment stage may be desired. For instance, the first staff member in that group with available time will take on the Project/Task and it then becomes assigned to them.”
The “Manage Projects” allows a user to assign projects to a work queue for a group of staff based on qualifications as well as being able to assign tasks to a work queue. The selection of projects based on the project being assigned to the user would act the same way as the selection of tasks.
Wherein the admin module is configured to change a user profile associated with a staff member by assigning one or more of the staff members as a reviewer that is allowed to review time entries of other staff members 
Par. [0064], “The SWM may be provided with peer review or staff review functionality, or to integrate with other applications and databases providing such functionality and data, to collect, track and analyze staff member performance. Performance data may then be used for scheduling and CE purposes, for instance, and to form appropriate groups of staff members or teams to work on particular engagements or for particular clients or industries. For example, a firm may not want to assign a majority of lower performing or inexperienced staff members on engagements even if the scheduling data indicates availability. History of team members and of working together, such as particular staff members with each other and with a firm partner or manager, may be used by the SWM to assist a user in formulating an effective and harmonious team for future projects or engagements. Also, history of negative or positive client comments associated with staff members may be collected and analyzed and used in determining teams or assignments for that client or clients having similar needs and characteristics.”
Wherein the time entry module is configured to provide review of one or more time entries based on a user profile of a staff member indicating the staff member is a reviewer 
Par. [0064], “The SWM may be provided with peer review or staff review functionality, or to integrate with other applications and databases providing such functionality and data, to collect, track and analyze staff member performance.”
Wherein the time entry module is configured to allow editing of one or more time entries of another staff member based on a user profile indicating the staff member is a reviewer 
Par. [0033], “The Billing System further enables user to: use the Smart Bill feature to bill multiple time and expense entries at one time with automatic allocation of billing and adjustment amounts; bill clients using a selected method; bill by project, activity, staff, or individual WIP item; use filtering capabilities in the selection screen to select which clients to bill; use the optional review feature to approve and post invoices; add an invoice note for future reference or staff review; create a single invoice for a parent client when a client family is selected; use the Compose tab to make changes to the detail section of an invoice (including: adding new rows with or without sub-rows; adding free-form text; deleting unwanted rows; changing dollar amounts to reflect detail)”
Par. [0044], “The first user has full read and write privileges to the date base. Read privileges refers to the ability to view a document and write privileges refers to the ability to edit and/or to overwrite a document. Read and write privileges allow the first user to view the database and make changes where necessary.”
Par. [0023], “The PMS includes workflow routines that may be called upon by PMS components, e.g., SWM, for creating, monitoring, editing, and managing workflows associated with the business, e.g., in establishing staffing workflows associated with establishing, performing, completing and reporting professional engagement related functions.”
Wherein the time entry module is configured to allow approval of one or more time entries of another staff member based on a user profile indicating the staff member is a reviewer
Par. [0008], “The information in the database is capable of being processed and synthesized by the software application into useful information that may be accessed by users of the SWM in performing work related functions, e.g., users may use the system to incorporate data from the database in work product, such as a report or other document. The manager or other responsible person can then review the work product generated by the application software and database to review the workload of the employees.”
However, Swierz does not explicitly teach:
The projects for which the time entry is performed being a time study
The staff members being health care providers, or
The plurality of time studies including a plurality of acceptable task categories
The plurality of parameters governing the manner by which time must be captured being parameters governing the manner by which time must be captured in order to obtain reimbursement including one or more of: (i) a parameter in which no two consecutive months of a cost reporting period can capture time during the same week; (ii) a parameter in which a minimal amount of time captured is one full week per month of a cost reporting period; and/or (iii) a parameter in which weeks selected for a time study must be equally distributed among months in a cost reporting period
Wherein the user profile is assigned to at least two of the plurality of time studies
Wherein at least a portion of the plurality of parameters governing the manner by which time must be captured to obtain reimbursement in the at least two time studies assigned to the user profile differ from each other
Wherein the time entry module is configured to allow selection of a selected time study from a plurality of time studies assigned to the user profile by the admin module and restrict access to time to the parameters of the selected project
Wherein restriction of the time entry module to the parameters of the selected time study includes restricting the time entry module from associating a time duration entry with a task category other than an acceptable task category selected from a plurality of acceptable task categories associated with the selected time study by restricting user-selection to a limited set of task categories based on the plurality of acceptable task categories associated with the selected time study
STRIVE teaches
The projects for which the time entry is performed being a time study 
Pg. 1, “STRIVE stands for Staff Time and Resource Intensity Verification. This is a national staff time measurement study that will provide data and analysis to update the Medicare Skilled Nursing Facility Prospective Payment System (SNF PPS).”
The staff members being health care providers
Pg. 1, “The purpose of this study is to determine the amount of time that nursing home staff spend caring for residents, as well as other elements of resident care.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to change the staff members and projects that are the subjects of the workflow management system of Swierz with health care providers and time studies of health care facilities, as taught by STRIVE, because time studies performed in health care facilities measuring the time of health care providers is a good way to measure how health care providers are using their time so that anyone analyzing the time data can measure the utilization of resources and identify practice patterns in the health care industry (see STRIVE, pg. 1).
CMS teaches
Parameters governing the manner by which time must be captured in order to obtain reimbursement including one or more of: (i) a parameter in which no two consecutive months of a cost reporting period can capture time during the same week; (ii) a parameter in which a minimal amount of time captured is one full week per month of a cost reporting period; and/or (iii) a parameter in which weeks selected for a time study must be equally distributed among months in a cost reporting period
Section 2313.2E of the CMS Provider Reimbursement Manual (PRM) lays out the criteria required for Periodic Time Studies that are performed in lieu of ongoing time reports. Each of the identified parameters (i)-(iii) listed in the claims are among the criteria listed in PRM 2313.2E.
It is noted that specific portions of PRM 2313.2E are referred to in the specification at pg. 3-4
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the system of Swierz and STRIVE by having the time study include parameters governing reimbursement including one or more of “(i) a parameter in which no two consecutive months of a cost reporting period can capture time during the same week; (ii) a parameter in which a minimal amount of time captured is one full week per month of a cost reporting period; and/or (iii) a parameter in which weeks selected for a time study must be equally distributed among months in a cost reporting period”, as taught by CMS, because those are among the criteria required by CMS to govern time studies in order for a provider seeking reimbursement in the case where a provider would like to substitute ongoing time reports with periodic time studies (CMS, 2313.2E, “Periodic Time Studies.--Periodic time studies, in lieu of ongoing time reports, may be used to allocate direct salary and wage costs. However, the time studies used must meet the following criteria…”).
Kmack teaches
The ability to assign a user to at least two different types of time studies of the plurality of time studies
Col. 12, ln. 65 – Col. 13, ln. 6, “In addition, from the main menu window 102, the user may configure the session identifiers 107 to provide the user 18 with pre-selected values for each of the session identifiers. For instance, by selecting the drivers button 108 of the main menu window 102, the user is presented with a driver list window 136, as illustrated in FIG. 5. The driver list window 136 includes a driver spreadsheet form 138 which comprises a list of drivers or other persons being observed for the time and motion study. The user can edit or modify the list of drivers in order to customize the list as desired. This list becomes the pre-selected list of drivers that appears on the portable computing device 10.” 
The different session identifiers, such as drivers and analysts, are equivalent to the user profiles because each driver identifier corresponds to the driver performing the tasks. The drivers defined in the system can be assigned to any of the different types of studies.
Wherein at least a portion of the plurality of parameters governing the manner by which time must be captured to obtain reimbursement in the at least two time studies assigned to the user profile differ from each other
The CMS reference, as part of the combination of Swierz, Strive, and CMS, teaches the concept of the time being captured to obtain reimbursement. 
Col. 6, ln. 1-13, “In accordance with another aspect of the present invention, methods for conducting time and motion studies where an analyst observes and records time and event data performed by a worker, wherein an analyst records time and event data utilizing a portable computing device, comprise the steps of creating a profile of related activities, creating a list of session identifiers, and formatting the profile and session identifier list into a data structure that can be utilized to generate a user interface that presents the analyst with selectable options for defining an observed activity. The method may further include the step of creating a list of parameters for each one of the activities, wherein one of the parameters includes a list of pre-selected values.”
Col. 11, ln. 35-44, “From the main menu window 102, the user can select from a list 104 of existing profiles, or the user can create a new profile for configuration. As previously mentioned, a profile is a collection of related activities that comprise a task (such as servicing conventional POP outlets). As shown, a profile for Conventional outlets and another for Full Service outlets have already been configured, and the remaining profiles that are identified as not used are spare profiles for assignment to other outlet types as desired.” 
Col. 12, ln. 4-19, “The list of activities is customized to include those that may be performed by a worker servicing the identified profile. Adjacent to the lists of activities are several columns identifying various parameters (e.g., Count Cases, Package Type, and Display Type) that may be associated with one or more of the listed activities. The activities are marked with a yes (Y), a label, or are left blank for each parameter to indicate whether or not that parameter should be associated with the activity, or to name the activity as it is to appear on the data collection user interface. Thus, for each activity which has a yes (Y) or a label indication for a particular parameter, that parameter will be presented to the user via a user interface on the portable computing device 10 when that activity is selected. A blank for a particular activity indicates that the activity will not have this parameter.”
In Kmack, the time study consists of a session identifier, which is akin to the user profile because it defines the user performing the task, and the profile, which is akin to the project because it is the definition of the tasks to be performed by the user.
It would have been obvious to one having ordinary skill in the art before the filing date of this application to add to the system of Swierz, STRIVE, and CMS, the ability to assign a user profile to multiple different types of time studies, where at least a portion of the parameters for each time study are different from each other, as taught by Kmack, because a driver’s role is not limited to servicing a single route or outlet (see Kmack, col. 13, ln. 1-6, col. 15, ln. 5-20, which describe setting up a drivers list of all available drivers and selecting the driver for a study, which does not limit the driver by other parameters, such as outlet type or profile), and the ability to assign the employees to different profiles with predefined sets of tasks simplifies the data collection process (see Kmack, col. 4, ln. 1-35).
Sewall teaches
The user profile being assigned to at least two of the plurality of time studies
The combination of Swierz, STRIVE, CMS, Kmack, and Sewall describe the use of time studies. 
Par. [0290], “On-line tasks vary between personnel in a radiology organization, and some tasks can be performed by more than one Practitioner. Technologists, and technology students, are responsible for performing the imaging studies, labeling the series and studies appropriately, updating the clinical history and communicating adverse reactions. Patient scheduling is usually done by the receptionist, but scheduling may also be performed by a technologist, especially for special procedures. Interpreting imaging studies, however, is the exclusive domain of the radiologist.”
Par. [0291], “Studies are presented-to a radiologist in a work list Each radiographic study has already been defined by the core in the Work Set. The radiologist has also been defined in their profile. The work list is therefore the end result of a matching exercise.”
Par. [0292], “From the radiologist profile, qualifications, preferences, medical license, hospital privilege and task are matched with each study including its work definition, facility and state of origin. The total number of radiologists working at a given time and the `total number of studies to be read` per unit time are then factored into the equation to generate a work list for each radiologist. The average time a study stays on the work list and the off-line responsibilities of the radiologist are also used to balance the work lists and make sure that all of the on-line tasks are completed in a timely fashion.”
The radiological studies described in Sewall are akin to the time studies because the entire process associated with radiological studies requires multiple tasks in a study life cycle with multiple phases (see Sewall, par. [0296]). This shows that an individual can be assigned different tasks in different studies at the same time.
It would have been obvious to one having ordinary skill in the art to add to the user input interface of the system of Swierz, STRIVE, CMS, and Kmack the ability to assign a user to multiple studies, as taught by Sewall, because individuals in an organization might have skills or qualifications that allow them to perform different tasks based on their skills (see Sewall, par. [0290]) and it allows the system to divide the tasks that need to be performed ahead of time (see Sewall, par. [0288], [0292]).
Sewall further teaches
Wherein the time entry module is configured to allow selection of a selected project from a plurality of projects assigned to the user profile by the admin module and restrict access to user input to the parameters of the selected project
Par. [0288], “The final and most dynamic profile element is the assignment of tasks. While all of the components of an individual's profile change periodically, Task assignment can change from day-to-day. Tasks are used extensively for both Scheduling and Quality Control.”
Par. [0289], “A Task is one element of a job description, or in other words, each position in the organization is defined by any number of tasks. Each individual Task is defined in the Application area as part of a Work Set. In addition to the Work definition, each Task is also related to quality parameters including Date:Time stamps and Conduct measures. Tasks can either be on-line or off-line.”
Par. [0292], “The average time a study stays on the work list and the off-line responsibilities of the radiologist are also used to balance the work lists and make sure that all of the on-line tasks are completed in a timely fashion.”
This shows that the user must take some action to mark the assigned tasks as complete or enter data regarding the task.
Wherein restriction of the time entry module to the parameters of the selected time study includes restricting the time entry module from associating a time duration entry with a task other than an acceptable task selected from a plurality of acceptable tasks associated with the selected time study
Par. [0053], “First, the entire process is almost entirely menu driven with preset, universal terms and a consistent organization. Secondly, all of the menus are ` limiting`, in that the selection in one menu limits the available choices in the next menu. Thirdly, the number of menus made available to the individual performing data entry is reduced by their personnel profile. The profile directs the apparatus to only those perspectives and data that match the profile.”
It would have been obvious to one having ordinary skill in the art to add to the user input interface of the system of Swierz, STRIVE, CMS, Kmack, and Sewall the ability to restrict the user selections to only projects to which the user has been assigned according to the parameters of those projects, wherein the restriction includes restricting the ability to enter time duration for any task other than the acceptable tasks associated with the time study, as taught by Sewall, individuals in an organization have different characteristics that make them eligible or qualified for different tasks (see Sewall, par. [0280]-[0287]).
STRIVE further teaches
The plurality of time studies including a plurality of acceptable task categories
Pg. 112/184 shows a screenshot of the user interface that shows the task sub-categories listed under the “Resident Task” category, and a description of the types of tasks that would be included in the subcategories. This is a limited number of task categories within the larger resident task category
Pg. 119-120/184 shows the process for time entry for a worker classified as Therapy Staff. The subcategories under the Resident Task category includes a larger selection of subcategories to be recorded.
Wherein restriction of the time entry module to the parameters of the selected time study includes restricting the time entry module from associating a time duration entry with a task category other than an acceptable task category selected from a plurality of acceptable task categories associated with the selected time study by restricting user-selection to a limited set of task categories based on the plurality of acceptable task categories associated with the selected time study
Pg. 112/184 shows a screenshot of the user interface that shows the task sub-categories listed under the “Resident Task” category, and a description of the types of tasks that would be included in the subcategories. This is a limited number of task categories within the larger resident task category
Pg. 119-120/184 shows the process for time entry for a worker classified as Therapy Staff. The subcategories under the Resident Task category includes a larger selection of subcategories to be recorded.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Swierz, STRIVE, CMS, Kmack, and Sewall the ability to restrict the selection of task categories based on the plurality of acceptable task categories associated with the selected time study, as taught by STRIVE, because staff within different disciplines perform different types of tasks and restricting time entry based on acceptable task categories prevents users from entering tasks they should not perform (see STRIVE, Pg. 17-23/184 and 41/184).

Claim 5
	Regarding claim 5, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 1. Swierz further teaches
The admin module being configured to setup time parameters regarding one or more of the time studies
Par. [0009], “Task information can come at the mandate of clients or the manager. When a client makes a request for accounting services, certain information is gathered from the client by the manager such as the name of the client, nature of the work, complexity of the work, the volume of the work, applicable deadlines, conflicts of interest, ability to pay, the industry, whether the industry is heavily regulated, etc. The manager will then take the information gathered from the client along with any other relevant information such as the types of forms that must be used and enter it into the database.”
The manager is described as having the ability to add deadlines to the task information stored on the database information for the project. A deadline is a time parameter because it is a time by which work should be completed.

Claim 6
	Regarding claim 6, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 1. Swierz further teaches
The admin module being configured to change a user profile associated with a health care provider by assigning one or more hospitals to the health care provider
Par. [0012], “View targets versus actual results on the Targets tab of the Manage Staff screen. Use the grouping feature of this screen to also view targets by office, department, or supervisor. Flexible view options allow you to see detail all the way down to a daily view. Monitor actual staff performance against their targets using the Staff Targets portlet on the Firm Dashboard.”
Par. [0044], “A first user, such as a manager, using any of a plurality of manager-side computers may input employee information. Such information may include staff filters, availability, skill set, past work experience, work complexity, budget v. actual hours, and realization. The staff filters criteria may include information such as past experience, office practice group, staff manager, staff supervisor, level, peer reviews, billing rate, seniority, skill development criteria, etc.”
The staff members can be organized by different grouping levels, even up to a location (office for Swierz, which is comparable to a hospital for health care providers). The staff information is also entered in to the system by a manager or other supervisor entering the staff member’s information into the system. Therefore, the manager can change the user’s profile by assigning the staff member to those identified grouping levels.

Claim 7
	Regarding claim 7, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 6. Swierz further teaches
The time entry module being configured to allow selection of a hospital from a plurality of hospitals
Par. [0012], “View targets versus actual results on the Targets tab of the Manage Staff screen. Use the grouping feature of this screen to also view targets by office, department, or supervisor.”
The ability to select “by office” means that there are intended to be more than one office. If the system was only intended to be used by all employees within one single office, there would be no reason to select an office to organize all the employees because there would only be one choice and it would not serve to narrow down the list of employees.
Wherein the time entry module is configured to filter out hospitals from selection that are not assigned to the health care provider based on the user profiled of the health care provider
Par. Par. [0044], “A first user, such as a manager, using any of a plurality of manager-side computers may input employee information. Such information may include staff filters, availability, skill set, past work experience, work complexity, budget v. actual hours, and realization. The staff filters criteria may include information such as past experience, office practice group, staff manager, staff supervisor, level, peer reviews, billing rate, seniority, skill development criteria, etc.”
Par. [0013], “Staff can view only the items for which they are qualified.”

Claim 8
	Regarding claim 8, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 1. Swierz further teaches
The admin module being configured to change a user profile associated with a health care provider by assigning one or more departments to the health care provider
Par. [0012], “View targets versus actual results on the Targets tab of the Manage Staff screen. Use the grouping feature of this screen to also view targets by office, department, or supervisor.”
Par. Par. [0044], “A first user, such as a manager, using any of a plurality of manager-side computers may input employee information. Such information may include staff filters, availability, skill set, past work experience, work complexity, budget v. actual hours, and realization. The staff filters criteria may include information such as past experience, office practice group, staff manager, staff supervisor, level, peer reviews, billing rate, seniority, skill development criteria, etc.”
Par. [0012] shows that staff can be organized by “office, department, or supervisor”. Par. [0044] shows that a manager can add information to an employee’s profile that include, “office practice group, staff manager, [and] staff supervisor”. Because office and department can both be characterized as office practice groups, Swierz teaches the ability of a user to use the admin module to assign a staff member to a department.

Claim 9
	Regarding claim 9, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 8. Swierz further teaches
The time entry module being configured to allow selection of a department from a plurality of departments
Par. [0012], “View targets versus actual results on the Targets tab of the Manage Staff screen. Use the grouping feature of this screen to also view targets by office, department, or supervisor.”
Wherein the time entry module is configured to filter out departments from selection that are not assigned to the health care provider based on the user profile of the health care provider
Par. Par. [0044], “A first user, such as a manager, using any of a plurality of manager-side computers may input employee information. Such information may include staff filters, availability, skill set, past work experience, work complexity, budget v. actual hours, and realization. The staff filters criteria may include information such as past experience, office practice group, staff manager, staff supervisor, level, peer reviews, billing rate, seniority, skill development criteria, etc.”
Par. [0013], “Staff can view only the items for which they are qualified.”

Claims 16
	Regarding claim 16, Swierz teaches
A computerized system of tracking time of staff members
Please refer to the language from par. [0002] and [0005] from the rejection of claim 1, above.
A non-transitory computer-readable medium having a computer program code stored thereon; a processor in communication with the computer-readable memory, wherein the processor is configured to carry out instructions in accordance with the computer program code, wherein in the computer program code, when executed by the processor, causes the processor to perform operations comprising:
Par. [0015], “In a second embodiment the present invention provides a computer-based system for determining staffing decisions in providing professional services, the system comprising: a processor adapted to executed instructions; a memory adapted to store instructions for execution by the processor”
Establishing a plurality of parameters for a plurality of projects in which services of one or more staff members are reimbursable if at least a portion of the plurality of parameters are satisfied
Par. [0033], “The PMS includes a Billing System that is modifiable by the user depending on the particular needs, i.e., basic billing functions to complex billing scenarios. The Billing System enables user to: select from multiple billing methods, including for example: Detail Billing--Bill clients at detail or summary level; Quick Bill--Bill multiple clients for specified amounts on a single screen; Standard Bill--Bill multiple clients for the standard WIP amount with a single mouse click; Zero Bill--Bill selected clients' engagements at zero.”
The existence of a billing system shows that the staff member’s work is reimbursable by a paying client.
Wherein the plurality of time studies are associated with a plurality of parameters governing the manner by which time must be captured
Par. [0046], “Such task information includes the name of the client, nature of the work, complexity of the work, the volume or anticipated volume of the work, applicable deadlines, conflicts of interest, ability to pay, the industry, whether the industry is heavily regulated, forms to be used, priority of the assignment, etc.”
The due dates would be parameters governing the manner in which time must be captured because it sets a time period in which the tasks must be completed and entered into the system.
Associating at least a portion of the plurality of projects with one or more staff member user profiles
Par. [0060], “The SWM includes a "Scheduling" function that may be set up and used to schedule staff resources, allocate staff time/resources across projects (both nonbillable and billable), implement or review project scheduling, among other things. For instance "Scheduled Time" may be a form used for scheduling various Activities and may represent a scheduled/planned sheet entry. Once an event or item is scheduled, it appears on calendars and timelines, for instance the SWM may synchronize with MS Outlook so as to present scheduled events on individual staff member, manager, supervisor, or other calendars. Items that can be scheduled include the following: Activities--this could be anything, billable time, non-billable time, and administrative time, from scheduling an appointment with a client to performing firm billing;”
Par. [0063], “The system may be set up to "Manage Projects" or to assign projects or tasks to specific staff or more loosely or collectively, for instance to assign such activities to staff "pool" groups. In this manner, a scheduler can use the system to assign an engagement, task or project to a group of staff where all staff in the group is capable of handling and completing the task or project.”
Capturing one or more time entries of the staff members and associating the time entries with a respective project of the plurality of projects
Par. [0032], “The Time and Expense Entry function of PMS simplifies time entry fast and easy for staff with tools to ensure time is recorded accurately to avoid correcting mistakes. The advanced time and expense entry options in PMS enables users to: use one or more timers to capture time as it happens (when the timer is launched from the dashboard, PMS opens the client and starts the timer); have virtually unlimited filtering capabilities, such as client, engagement, staff, date, activity; maintain an audit trail of changes made to time and expense transactions; change the order of time entry fields to match data entry needs; customize the data entry screen with flexible user preferences specifying field defaults and skip or hide unused fields; enter negative WIP and expenses for adjustment purposes; select from choice of input screen views; add comments or notes for the biller with convenient comment fields that are available within each entry; enter time in minutes or hours depending on user preference settings; track time with a desktop timer that appears on top of other applications open; print Time Entry Journal for the current timesheet, which can be used for payroll purposes; enter time remotely even when not connected to the Internet.”
Wherein capturing of time entries is restricted based on the one or more parameters associated with the project and the one or more staff member user profiles
Par. [0013], “Staff can view only the items for which they are qualified, and they can request additional work from the queue”
Par. [0061], “The Scheduling function may utilize a number of criteria and information in automatically or semi-automatically handling the function of identifying appropriate staff and assigning staff to projects in an efficient and effective manner. For instance, "Auto Suggest/Auto Schedule" criteria may be used and may comprise a combination of system filters and calculations. The criteria used for Auto Suggest/Auto Schedule may be specified by the user at the firm level. In one configuration, the system evaluates staff and determines the most qualified staff based on: staff filters; availability; skill set; past work experience; work complexity; budget v. actual hours; and realization.”
Par. [0061], “"Past Work Experience" may be used to identify the staff with the most experience, e.g., greatest number of hours, working on the same client, industry, engagement, project, task, and/or activities.”
This “Past Work Experience” criterion shows that the comparison used to auto suggest or auto schedule users is based on both the parameters of the current work (e.g., client, industry, project, task, and/or activities) and those are used at least in part to determine what the user’s experience is with projects or tasks in similar situations.
Mapping one or more of the projects to a subset of tasks available in the respective projects, wherein capturing of time entries is restricted to the subset of tasks available in the time study
Par. [0013], “Firms licensed for Project Management and Staff Management will also benefit from project and task scheduling; define staff qualifications for schedule items and work queues. Staff can view only the items for which they are qualified, and they can request additional work from the queue”
Par. [0081], “With reference to FIG. 41, "Manage Staff|Schedules" tab opens a screen that displays all of the staff and their schedules for the date range specified at the top of the screen. When a staff is selected at the top, we are displaying schedule items for them in two ways in the lower portion of the screen. The `Work Load` tab shows items that are currently assigned to the selected staff for the date range selected and the `Potential Work` shows all of the items that the selected staff is qualified to work on but is not yet assigned to them. The user may manually select items from this tab to assign to the staff or alternatively an automated scheduling function may be performed. `Pool` terminology--is a group of items ready to be worked on but not assigned to anyone a `Pool`. This may also be referred to as a `Work Queue`. Schedule Items--relates to how staff qualifications may be set. Note the `Assigned` section. Staff Qualifications may be set or based on a filter on staff properties but may also specify various other criteria such as most experience for the type of work, realization for the type of work, most learning/CE hours in the type of work, etc. Once the Staff Qualifications are set, the user may select `Staff` to select a specific person to work on the item or `Work Queue` to make the item available to anyone that is meets the qualifications and to implement a desired workflow process.”
However, Swierz does not explicitly teach:
The projects for which the time entry is performed being a time study
The employees being healthcare providers, or
The plurality of time studies including a plurality of acceptable task categories
Parameters governing the manner by which time must be captured in order to obtain reimbursement including one or more of: (i) a parameter in which no two consecutive months of a cost reporting period can capture time during the same week; (ii) a parameter in which a minimal amount of time captured is one full week per month of a cost reporting period; and/or (iii) a parameter in which weeks selected for a time study must be equally distributed among months in a cost reporting period
Wherein the user profile is assigned to at least two of the plurality of time studies
Wherein at least a portion of the plurality of parameters governing the manner by which time must be captured to obtain reimbursement in the at least two time studies assigned to the user profile differ from each other
Allowing selection of a selected time study from a plurality of time studies associated with the health care provider user profile and restrict time entry to the parameters of the selected project, wherein to restrict time entry module to the parameters of the selected time study comprises restricting a time duration entry with a task other than an acceptable task and in compliance with one or more parameters selected from a plurality of acceptable task categories and the plurality of parameters associated with the selected time study by restricting user-selection to a limited set of task categories and parameters based on the plurality of acceptable task categories and plurality of parameters associated with the selected time study
STRIVE teaches
The projects for which the time entry is performed being a time study 
Pg. 1, “STRIVE stands for Staff Time and Resource Intensity Verification. This is a national staff time measurement study that will provide data and analysis to update the Medicare Skilled Nursing Facility Prospective Payment System (SNF PPS).”
The staff members being healthcare providers
Pg. 1, “The purpose of this study is to determine the amount of time that nursing home staff spend caring for residents, as well as other elements of resident care.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to change the staff members and projects that are the subjects of the workflow management system of Swierz with healthcare providers and time studies of healthcare facilities, as taught by STRIVE, because time studies performed in healthcare facilities measuring the time of healthcare providers is a good way to measure how healthcare providers are using their time so that anyone analyzing the time data can measure the utilization of resources and identify practice patterns in the healthcare industry (see STRIVE, pg. 1).
CMS teaches
Parameters governing the manner by which time must be captured in order to obtain reimbursement including one or more of: (i) a parameter in which no two consecutive months of a cost reporting period can capture time during the same week; (ii) a parameter in which a minimal amount of time captured is one full week per month of a cost reporting period; and/or (iii) a parameter in which weeks selected for a time study must be equally distributed among months in a cost reporting period
Section 2313.2E of the CMS Provider Reimbursement Manual (PRM) lays out the criteria required for Periodic Time Studies that are performed in lieu of ongoing time reports. Each of the identified parameters (i)-(iii) listed in the claims are among the criteria listed in PRM 2313.2E.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the system of Swierz and STRIVE by having the time study include parameters governing reimbursement including one or more of “(i) a parameter in which no two consecutive months of a cost reporting period can capture time during the same week; (ii) a parameter in which a minimal amount of time captured is one full week per month of a cost reporting period; and/or (iii) a parameter in which weeks selected for a time study must be equally distributed among months in a cost reporting period”, as taught by CMS, because those are among the criteria required by CMS to govern time studies in order for a provider seeking reimbursement in the case where a provider would like to substitute ongoing time reports with periodic time studies (CMS, 2313.2E, “Periodic Time Studies.--Periodic time studies, in lieu of ongoing time reports, may be used to allocate direct salary and wage costs. However, the time studies used must meet the following criteria…”).
Kmack teaches
The ability to assign a user to at least two different types of time studies of the plurality of time studies
Col. 12, ln. 65 – Col. 13, ln. 6, “In addition, from the main menu window 102, the user may configure the session identifiers 107 to provide the user 18 with pre-selected values for each of the session identifiers. For instance, by selecting the drivers button 108 of the main menu window 102, the user is presented with a driver list window 136, as illustrated in FIG. 5. The driver list window 136 includes a driver spreadsheet form 138 which comprises a list of drivers or other persons being observed for the time and motion study. The user can edit or modify the list of drivers in order to customize the list as desired. This list becomes the pre-selected list of drivers that appears on the portable computing device 10.” 
The different session identifiers, such as drivers and analysts, are equivalent to the user profiles because each driver identifier corresponds to the driver performing the tasks. The drivers defined in the system can be assigned to any of the different types of studies.
Wherein at least a portion of the plurality of parameters governing the manner by which time must be captured to obtain reimbursement in the at least two time studies assigned to the user profile differ from each other
The CMS reference, as part of the combination of Swierz, Strive, and CMS, teaches the concept of the time being captured to obtain reimbursement. 
Col. 6, ln. 1-13, “In accordance with another aspect of the present invention, methods for conducting time and motion studies where an analyst observes and records time and event data performed by a worker, wherein an analyst records time and event data utilizing a portable computing device, comprise the steps of creating a profile of related activities, creating a list of session identifiers, and formatting the profile and session identifier list into a data structure that can be utilized to generate a user interface that presents the analyst with selectable options for defining an observed activity. The method may further include the step of creating a list of parameters for each one of the activities, wherein one of the parameters includes a list of pre-selected values.”
Col. 11, ln. 35-44, “From the main menu window 102, the user can select from a list 104 of existing profiles, or the user can create a new profile for configuration. As previously mentioned, a profile is a collection of related activities that comprise a task (such as servicing conventional POP outlets). As shown, a profile for Conventional outlets and another for Full Service outlets have already been configured, and the remaining profiles that are identified as not used are spare profiles for assignment to other outlet types as desired.” 
Col. 12, ln. 4-19, “The list of activities is customized to include those that may be performed by a worker servicing the identified profile. Adjacent to the lists of activities are several columns identifying various parameters (e.g., Count Cases, Package Type, and Display Type) that may be associated with one or more of the listed activities. The activities are marked with a yes (Y), a label, or are left blank for each parameter to indicate whether or not that parameter should be associated with the activity, or to name the activity as it is to appear on the data collection user interface. Thus, for each activity which has a yes (Y) or a label indication for a particular parameter, that parameter will be presented to the user via a user interface on the portable computing device 10 when that activity is selected. A blank for a particular activity indicates that the activity will not have this parameter.”
In Kmack, the time study consists of a session identifier, which is akin to the user profile because it defines the user performing the task, and the profile, which is akin to the project because it is the definition of the tasks to be performed by the user.
It would have been obvious to one having ordinary skill in the art before the filing date of this application to add to the system of Swierz, STRIVE, and CMS, the ability to assign a user profile to multiple different types of time studies, where at least a portion of the parameters for each time study are different from each other, as taught by Kmack, because a driver’s role is not limited to servicing a single route or outlet (see Kmack, col. 13, ln. 1-6, col. 15, ln. 5-20, which describe setting up a drivers list of all available drivers and selecting the driver for a study, which does not limit the driver by other parameters, such as outlet type or profile), and the ability to assign the employees to different profiles with predefined sets of tasks simplifies the data collection process (see Kmack, col. 4, ln. 1-35).
Sewall teaches
The user profile being assigned to at least two of the plurality of time studies
The combination of Swierz, STRIVE, CMS, Kmack, and Sewall describe the use of time studies. 
Par. [0290], “On-line tasks vary between personnel in a radiology organization, and some tasks can be performed by more than one Practitioner. Technologists, and technology students, are responsible for performing the imaging studies, labeling the series and studies appropriately, updating the clinical history and communicating adverse reactions. Patient scheduling is usually done by the receptionist, but scheduling may also be performed by a technologist, especially for special procedures. Interpreting imaging studies, however, is the exclusive domain of the radiologist.”
Par. [0291], “Studies are presented-to a radiologist in a work list Each radiographic study has already been defined by the core in the Work Set. The radiologist has also been defined in their profile. The work list is therefore the end result of a matching exercise.”
Par. [0292], “From the radiologist profile, qualifications, preferences, medical license, hospital privilege and task are matched with each study including its work definition, facility and state of origin. The total number of radiologists working at a given time and the `total number of studies to be read` per unit time are then factored into the equation to generate a work list for each radiologist. The average time a study stays on the work list and the off-line responsibilities of the radiologist are also used to balance the work lists and make sure that all of the on-line tasks are completed in a timely fashion.”
The radiological studies described in Sewall are akin to the time studies because the entire process associated with radiological studies requires multiple tasks in a study life cycle with multiple phases (see Sewall, par. [0296]). This shows that an individual can be assigned different tasks in different studies at the same time.
It would have been obvious to one having ordinary skill in the art to add to the user input interface of the system of Swierz, STRIVE, CMS, Kmack, and Sewall the ability to assign a user to multiple studies, as taught by Sewall, because individuals in an organization might have skills or qualifications that allow them to perform different tasks based on their skills (see Sewall, par. [0290]) and it allows the system to divide the tasks that need to be performed ahead of time (see Sewall, par. [0288], [0292]).
Sewall further teaches
Wherein the time entry module is configured to allow selection of a selected project from a plurality of projects assigned to the user profile by the admin module and restrict access to user input to the parameters of the selected project
Par. [0288], “The final and most dynamic profile element is the assignment of tasks. While all of the components of an individual's profile change periodically, Task assignment can change from day-to-day. Tasks are used extensively for both Scheduling and Quality Control.”
Par. [0289], “A Task is one element of a job description, or in other words, each position in the organization is defined by any number of tasks. Each individual Task is defined in the Application area as part of a Work Set. In addition to the Work definition, each Task is also related to quality parameters including Date:Time stamps and Conduct measures. Tasks can either be on-line or off-line.”
Par. [0292], “The average time a study stays on the work list and the off-line responsibilities of the radiologist are also used to balance the work lists and make sure that all of the on-line tasks are completed in a timely fashion.”
This shows that the user must take some action to mark the assigned tasks as complete or enter data regarding the task.
Wherein restriction of the time entry module to the parameters of the selected time study includes restricting the time entry module from associating a time duration entry with a task other than an acceptable task selected from a plurality of acceptable tasks associated with the selected time study
Par. [0053], “First, the entire process is almost entirely menu driven with preset, universal terms and a consistent organization. Secondly, all of the menus are ` limiting`, in that the selection in one menu limits the available choices in the next menu. Thirdly, the number of menus made available to the individual performing data entry is reduced by their personnel profile. The profile directs the apparatus to only those perspectives and data that match the profile.”
Restricting a time duration entry with a task other than an acceptable task and in compliance with one or more parameters selected from a plurality of acceptable task categories and the plurality of parameters associated with the selected time study by restricting user-selection to a limited set of task categories and parameters based on the plurality of acceptable task categories and plurality of parameters associated with the selected time study
Par. [0053], “First, the entire process is almost entirely menu driven with preset, universal terms and a consistent organization. Secondly, all of the menus are ` limiting`, in that the selection in one menu limits the available choices in the next menu. Thirdly, the number of menus made available to the individual performing data entry is reduced by their personnel profile. The profile directs the apparatus to only those perspectives and data that match the profile.”
Because the method of restricting time duration entries in Sewall is done by limiting the menus of possible entries only to those options that are available based on the personnel profile, it would be obvious that the menu options would be limited to only tasks that are acceptable and in compliance with the rules set for the time studies the personnel is associated with.
Further, because the parameters governing the manner by which time must be captured to obtain reimbursement are directed towards when the time study is to be conducted as a whole and not specifically about how each individual must enter their time, as long as the time study is being conducted according to the parameters of the time study, the individual time duration entries for personnel associated with the time study would be done in compliance with the parameters.
Finally, because the menus limit the selection of tasks by restricting the entry of tasks other an acceptable task categories, the restriction of tasks from other than acceptable task categories would restrict access to both tasks from other than acceptable task categories that are in compliance with the parameters and tasks from other than acceptable task categories that are not in compliance with the parameters.
It would have been obvious to one having ordinary skill in the art to add to the user input interface of the system of Swierz, STRIVE, CMS, Kmack, and Sewall the ability to restrict the user selections to only projects to which the user has been assigned according to the parameters of those projects, wherein the restriction includes restricting the ability to enter time duration for any task other than the acceptable tasks associated with the time study, as taught by Sewall, individuals in an organization have different characteristics that make them eligible or qualified for different tasks (see Sewall, par. [0280]-[0287]).
STRIVE further teaches
The plurality of time studies including a plurality of acceptable task categories
Pg. 112/184 shows a screenshot of the user interface that shows the task sub-categories listed under the “Resident Task” category, and a description of the types of tasks that would be included in the subcategories. This is a limited number of task categories within the larger resident task category
Pg. 119-120/184 shows the process for time entry for a worker classified as Therapy Staff. The subcategories under the Resident Task category includes a larger selection of subcategories to be recorded.
Wherein restriction of the time entry module to the parameters of the selected time study includes restricting the time entry module from associating a time duration entry with a task category other than an acceptable task category selected from a plurality of acceptable task categories associated with the selected time study by restricting user-selection to a limited set of task categories based on the plurality of acceptable task categories associated with the selected time study
Pg. 112/184 shows a screenshot of the user interface that shows the task sub-categories listed under the “Resident Task” category, and a description of the types of tasks that would be included in the subcategories. This is a limited number of task categories within the larger resident task category
Pg. 119-120/184 shows the process for time entry for a worker classified as Therapy Staff. The subcategories under the Resident Task category includes a larger selection of subcategories to be recorded.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Swierz, STRIVE, CMS, Kmack, and Sewall the ability to restrict the selection of task categories based on the plurality of acceptable task categories associated with the selected time study, as taught by STRIVE, because staff within different disciplines perform different types of tasks and restricting time entry based on acceptable task categories prevents users from entering tasks they should not perform (see STRIVE, Pg. 17-23/184 and 41/184).

Claim 18
	Regarding claim 18, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 16. Swierz further teaches
Mapping one or more parameters to at least a portion of the health care providers
Par. [0061], “The Scheduling function may utilize a number of criteria and information in automatically or semi-automatically handling the function of identifying appropriate staff and assigning staff to projects in an efficient and effective manner. For instance, "Auto Suggest/Auto Schedule" criteria may be used and may comprise a combination of system filters and calculations. The criteria used for Auto Suggest/Auto Schedule may be specified by the user at the firm level. In one configuration, the system evaluates staff and determines the most qualified staff based on: staff filters; availability; skill set; past work experience; work complexity; budget v. actual hours; and realization.”
Wherein capturing of time entries is restricted by the parameters associated with respective health care providers of the plurality of health care providers
Par. [0013], “Firms licensed for Project Management and Staff Management will also benefit from project and task scheduling; define staff qualifications for schedule items and work queues. Staff can view only the items for which they are qualified, and they can request additional work from the queue”

Claim 19
	Regarding claim 19, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 18. Swierz further teaches 
At least a portion of the health care providers being mapped as being a reviewer
Par. [0064], “The SWM may be provided with peer review or staff review functionality, or to integrate with other applications and databases providing such functionality and data, to collect, track and analyze staff member performance. Performance data may then be used for scheduling and CE purposes, for instance, and to form appropriate groups of staff members or teams to work on particular engagements or for particular clients or industries. For example, a firm may not want to assign a majority of lower performing or inexperienced staff members on engagements even if the scheduling data indicates availability. History of team members and of working together, such as particular staff members with each other and with a firm partner or manager, may be used by the SWM to assist a user in formulating an effective and harmonious team for future projects or engagements. Also, history of negative or positive client comments associated with staff members may be collected and analyzed and used in determining teams or assignments for that client or clients having similar needs and characteristics.”

Claim 20
	Regarding claim 20, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 19. Swierz further teaches
Allowing review of time entries of other health providers based on a health care provider being mapped as a reviewer
Par. [0008], “The manager or other responsible person can then review the work product generated by the application software and database to review the workload of the employees.”
Par. [0033], “The Billing System further enables user to:… use the optional review feature to approve and post invoices”

Claim 21
	Claim 21 is a system claim that recites a computer system that is configured to perform functions that are the same or substantially similar to the steps performed by executing the computer instructions stored on the computer-readable medium of claim 16. However, Swierz does not teach the following limitations not expressly taught by claim 16
The first time study comprising a plurality of acceptable tasks and the time entry requirements for the second time study comprise a second plurality of acceptable tasks, wherein at least a portion of the first plurality of acceptable tasks are different than at least a portion of the second plurality of acceptable tasks, and performing the method for at least two users, at least one associated with the first time study and at least one associated with the second time study
Kmack teaches
The first time study comprising a plurality of acceptable tasks and the time entry requirements for the second time study comprise a second plurality of acceptable tasks, wherein at least a portion of the first plurality of acceptable tasks are different than at least a portion of the second plurality of acceptable tasks, and performing the method for at least two users, at least one associated with the first time study and at least one associated with the second time study
Col. 11, ln. 19-27, “Briefly described, the setup program 42 provides configurability to the present invention so that a user can customize the user interfaces displayed on the portable computing device 10 for virtually any time and motion study, regardless of the context. In particular, the setup program 42 enables the user to define profiles, each of which include a list(s) of related activities associated with a task. The user can also select various parameters for each activity for measuring and defining the activity.”
This shows that multiple profiles can be set up for multiple time studies, and each profile can be associated with its own set of activities
Col. 14, ln. 66 – Col. 15, ln. 44 describes the process for performing a time study, which includes selecting a profile, which would have its own set of options for activities and parameters that are able to be input, and then performing the time and motion study using that profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Swierz, STRIVE, CMS, Kmack, and Sewall the ability to establish at least a first and second time study with different activities associated with each of the time studies and perform the studies for providers associated with each study, as taught by Kmack, because it “allows the user 18 to exert a minimum amount of effort in identifying the activity being performed by the worker, and to further defining the activity through various parameters associated with the activity. Thus, the user 18 may able to record time and event data quicker and more efficiently than with a stopwatch and clipboard.” (Kmack, col. 14, ln. 48-54).
Please refer to the rejection of claim 16 for additional limitations.

Claim 22
	Regarding claim 22, the combination of Swierz, STRIVE, CMS, Kmack, and Sewall teaches all the limitations of claim 21. However, Swierz does not teach
The admin module being further to assign one or more reviewers to each of the time studies and the time entry module further comprising to request approval of the captured time entries from the one or more reviewers assigned to the selected time study
Kmack teaches
The admin module being further to assign one or more reviewers to each of the projects and the time entry module further comprising to request approval of the captured time entries from the one or more reviewers assigned to the selected project
The combination of Swierz, STRIVE, CMS, Kmack, and Sewall that teaches the limitations of claim 21 have already taught that the projects are time studies and the task statuses submitted by the users in Kmack are time entries.
Par. [0072] describes the system’s ability to assign users to different user hierarchies and assign those users to different areas (e.g., region and facility). Assigning a user as a supervisor at a facility would be akin to assigning them as a supervisor to the projects performed at that facility.
See also par. [0179], “In such an embodiment, when the central management server 130 successfully authenticates the second user as a supervisory user at the first facility 110, the central management server 130 retrieves work status records based on the hierarchy level of the second user.”
Fig. 25; Par. [0176]-[0183] describes a system where a second user that has been assigned to review the first user as a supervisor can request a status update. In response to the status update, the first user can submit a status of the captured task statuses from their schedule to the supervisor for review.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Swierz, STRIVE, CMS, Kmack, and Sewall, the ability to assign reviewers to the projects and for users to submit completed entries to supervisors for approval, as taught by Kmack, because it allows for the enterprise that is monitoring the project to inspect the work that has been performed by the users being monitored (see Kmack, par. [0179]).

Response to Arguments
Rejections Made under 35 USC 103
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686